DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,345,444. Although the claims at issue are not identical, they are not patentably distinct from each other because 10,345,444 teaches an ultrasound system for producing spatially compounded images, the system including: an probe comprising an ultrasound array; at least one processor in communication with the ultrasound array, the processor configured to: control the ultrasound array to generate a plurality of component frames to form a spatially compounded image, wherein each component image frame comprises a look direction and originates from a plurality of scanlines emanating from the ultrasound array at an angle from a common apex, the look direction of a component image frame corresponds to an angular range of the scanlines with respect the apex, and the look .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 16, 22, and 23, Applicant has amended component frames to component image frames. Yet, claims 16, 22 and 23 have another term called “component image(s),” or “component frame(s).” It is unclear if they are all the same or different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19, 20, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 2004/0054284, hereinafter Cai ‘284).
In re claim 16, Cai ‘284 teaches an ultrasound system for producing spatially compounded images, the system including: 
a probe comprising an ultrasound array (0017); and
at least one processor in communication with the ultrasound array (0016, 0023-0024), the processor configured to: 
control the ultrasound array to acquire scanlines for generating a plurality of component image frames (0041), wherein each of the plurality of component image frame comprises a look direction and originates from a plurality of scanlines emanating from the ultrasound array from a common apex (0015, 0031), wherein the look direction of a component image frame corresponds to an angular range of the scanlines with respect to the apex (0002, 0004, 0005, figs. 3-5), and the look direction of each of the plurality of component image frames is overlapping and different from the look direction of another one of the plurality of component image frames such that each point in the 
wherein said controlling causes the ultrasound array to acquire a first plurality of scanlines, each emanating from a first point on a face of the array in each of the different look directions (fig. 5, 0032, note that the lines of 60 are all in different look directions because they are NOT parallel, specifically, the first line of 60 is definitely at different look direction than the last line of 60.) before acquiring a second plurality of scanlines emanating from a second point on the face of the array in the different look directions (0032, the second plurality of 70s, specifically “Due to the curve of the transducer 14 and the apex position behind the transducer 14, one or more component frames may include scan lines with a same or different angle relative to the origins on the transducer 14 even with a sector or Vector.RTM format. Using a curvilinear array, a zero degree steering angle provides scan lines that are orthogonal to the transducer array at the origin from the face of the transducer 14 or transducer surface. Thus, for a zero degree steering, each scan line extends at a normal from the face of the transducer 14 in a fan pattern associated with the common apex behind the transducer array.” Note that this would indicate the lines are at different look direction because the face are curved towards a different direction and the lines are Orthogonal to the face of the array, hence the lines are at different look direction. Furthermore FAN pattern is a different look direction for its lines or else it’s not a FAN pattern); and 
generate the spatially compounded image from the plurality of component image frames (abstract, 0004, 0034, 0041). 

In re claim 19, Cai ‘284 teaches wherein the apex is located behind a face of the ultrasound array (0021, 0031, 0032). 
In re claim 20, Cai ‘284 teaches wherein the ultrasound array is a one-dimensional or two-dimensional array (0017). 
In re claim 23, Cai ‘284 teaches a method of generating spatially compounded images, the method comprising: controlling an ultrasound array, via at least one processor (0016, 0023-0024), to generate a plurality of component frames to form a spatially compounded image (abstract, 0004, 0034, 0041), wherein each component image frame comprises a look direction and originates from a plurality of scanlines emanating from the ultrasound array at an angle from a common apex (0015, 0031), the look direction of a component image frame corresponds to an angular range of the scanlines with respect the apex (0002, 0004, 0005, figs. 3-5), and the look direction of each component image is overlapping and different from the look direction of another component image such that each point in the compounded image includes scanlines from at least three component images (0002, 0004, 0005, 0015, 0028-0029, 0032, figs. 3-5); and generating, via the at least one processor, the spatially compounded image from the plurality of component frames (abstract, 0004, 0034, 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cai ‘284.
In re claim 18, it is inherent and obvious that Cai ‘284 teaches wherein the plurality of look directions comprises a first look direction, a second look direction and a third look direction, and wherein the angular range of the first and third look directions 
In re claim 21, Cai ‘284 teaches therein the angular increment (note this has been explained above) is at least 5 degrees (0021, 0029). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai ‘284 alone, or in view of Jago et al. (US 2006/0293596, from IDS filed on May 29, 2019, hereinafter Jago ‘596).
In re claim 22, Cai ‘284 teaches wherein the spatially compounded image is generated by combining the component frames summation, averaging, or peak detection (0027, note that the component frames are “summed” would read on summation).
Furthermore, Jago ‘596 teaches the spatially compounded image is generated by combining the component frames summation, averaging, or peak detection (0028).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Cai ‘284 alone, or to include the . 

Response to Arguments
Applicant's arguments filed on November 03, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on pages 4-5 that: 
Claim 1, as amended in part, recites a processor configured to "control the ultrasound array to acquire scanlines for generating a plurality of component image frames" and "wherein said controlling causes the ultrasound array to acquire a first plurality of scanlines, each emanating from a first point on a face of the array in each of the different look directions before acquiring a second plurality of scanlines emanating from a second point on the face of tie array in the different look directions" (emphasis added). Cai does not disclose, suggest, or envision a combination including all of the elements recited in claim 1.
The Examiner disagrees. 
The Examiner has shown above that Cai ‘284 teaches: 
wherein said controlling causes the ultrasound array to acquire a first plurality of scanlines, each emanating from a first point on a face of the array in each of the different look directions (fig. 5, 0032, note that the lines of 60 are all in different look directions because they are NOT parallel, specifically, the first line of 60 is definitely at different look direction than the last line of 60.) before acquiring a second plurality of scanlines emanating from a second point on the face of the array in the different look directions (0032, the second plurality of 70s, specifically “Due to the curve of the transducer 14 and the apex position behind the transducer 14, one or more component frames may include scan lines with a same or different angle relative to the origins on the transducer 14 even with a sector or Vector.RTM format. Using a curvilinear array, a zero degree steering angle provides scan lines that are orthogonal to the transducer array at the origin from the face of the transducer 14 or transducer surface. Thus, for a zero degree steering, each scan line extends at a normal from the face of the transducer 14 in a fan pattern associated with the common apex behind the transducer array.” Note that this would indicate the lines are at different look direction because the face are curved towards a different direction and the lines are Orthogonal to the face of the array, hence the lines are at different look direction. Furthermore FAN pattern is a different look direction for its lines or else it’s not a FAN pattern). 
Furthermore, Applicant has never amended claim 23 or argued against the rejection of claim 23. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793